DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are not found persuasive.  Applicant contends that the prior art fails to disclose “determining that the heart needs further examination only when there are both first ECG abnormalities and second abnormalities”.  Further it is noted that cited ¶¶ 161 considers two biological conditions, the biological conditions are defined at ¶¶ 155, and there is no mention of confirming a condition as the examiner stated in the rejection.
As an initial point, the examiner notes for the record that the prior art appears to use biological conditions and abnormalities interchangeably; however, biological conditions are not just defined at ¶¶ 155 alone.  ¶¶ 153 indicates that the biological abnormality can include abnormal ECG reading, ¶¶ 157 indicates biological conditions can include high or low blood pressure, etc.  The prior art also indicates that a plurality of sensors can be used to monitor/measure the same biological condition/states at different parts of the patient’s body - see ¶¶ 165, and further the prior art indicates that two or more sensors can monitor the same parameter at ¶¶ 162.  In the previous rejection as reproduced and maintained below, the examiner indicated that this is the embodiment that is being relied upon – where two or more sensors can monitor the same parameter.  Applicant’s argument appears to hinge on the discussion and mentioning of different biological conditions as discussed in the prior art; however, although the prior discusses a plurality of biological parameters measured, the prior art is not limited to that and rather, the rejection is based on the embodiment where a plurality of sensors can be used to monitor/measure the same biological condition – where the subsequent condition is just the result of the second (subsequent – defined as “coming after something in time”) ECG data evaluation.
Additionally, applicant contends that if the reasoning presented in the previous action was followed, when step 922 is affirmative it directs the processing step to 816 and is thus not reached only when there are both first and second abnormalities as recited in the claim.  The examiner agrees with the applicant in that step 816 is cyclical and not reached “only when” – however, step 816 has a more than one option - ¶¶ 154 - The mitigation steps presented can be procedures and/or treatments.  Accordingly, after evaluation of the first ECG data for abnormalities at 814, a treatment may be attempted – where treatments can be basic “corrective measures” as indicated at ¶¶ 62 – while the processor moves forward in the cycle to evaluate the second ECG data at #820/822.  ¶¶ 161 indicates that if this subsequent (second) biological abnormality at step #822 in Fig. 8A is detected, a presentation of the mitigation steps at #816 is provided.  This time the examiner relies upon the “procedure” of the mitigation step – where the requirement of a procedure is a determination that the heart is considered to need further examination.  The examiner notes for the record that the claims do not recite a step of further examination in the claims but rather just the step of determining to need further examination – which is anticipated by the prior art for the rationale above and as presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyerson et al. (US 2017/0112451; hereinafter “Meyerson”).
Regarding claim 1, Meyerson teaches a method for analyzing heart data of a user, the method being performed in an analysis device and comprising: obtaining, from the portable sensor device, first electrocardiogram data, based on electrical signals measured by electrodes placed on the torso of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the chest or torso of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); obtaining, from the portable sensor device, second electrocardiogram data, based on electrical signals measured by electrodes placed on two separate arms of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the two separate arms of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); evaluating the first electrocardiogram data to determine whether there are any first abnormalities (e.g. ¶¶ 153 – where the data from each sensor is evaluated for an abnormal ECG reading – Fig. 8A, step 814); evaluating the second electrocardiogram data to determine whether there are any second abnormalities (e.g. Fig. 8A, #820-822 – specifically the embodiment discussed at  ¶¶ 159 where “method 800 can be adapted to track and manage combinations of biological sensors 102 and configure each biological sensor 102 to monitor one or more biological states and corresponding biological conditions”, and further ¶¶162 – where the prior art indicates that two or more sensors can monitor the same parameter; accordingly, the examiner is of the position that upon the first ECG data showing abnormal, the ECG data from the sensors at the arms of the patient are also evaluated); and determining that the heart is considered to need further examination only when there are both first abnormalities and second abnormalities (e.g. ¶¶ 161 – where the examiner notes that if subsequent or confirmation of the biological condition is detected by the second sensor, mitigation steps are provided to move forward as the condition is confirmed and further examination is required; however, if the second sensor does not confirm the biological condition, the condition is determined to be no longer present and the entire monitoring process begins again.  Additionally, because this analysis is cyclical (Fig. 8A, 816, 818, 820, 822), additional sensors are recruited and added/accessed for ECG data for further examination as long as the sensors continue to confirm the abnormal data evaluation).
Regarding claim 5, Meyerson discloses an analysis device for analyzing heart data of a user, the analysis device comprising: a processor and a memory storing instructions that, when executed by the processor (e.g. ¶¶ 57, 82, 186, 189, etc.), cause the analysis device to: obtain, from the portable sensor device, first electrocardiogram data, based on electrical signals measured by electrodes placed on the torso of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the chest or torso of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); obtain, from the portable sensor device, second electrocardiogram data, based on electrical signals measured by electrodes placed on two separate arms of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the two separate arms of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); evaluate first electrocardiogram data to determine whether there are any first abnormalities (e.g. ¶¶ 153 – where the data from each sensor is evaluated for an abnormal ECG reading – Fig. 8A, step 814); evaluate the second electrocardiogram data to determine whether there are any second abnormalities (e.g. Fig. 8A, #820-822 – specifically the embodiment discussed at  ¶¶ 159 where “method 800 can be adapted to track and manage combinations of biological sensors 102 and configure each biological sensor 102 to monitor one or more biological states and corresponding biological conditions”, and further ¶¶162 – where the prior art indicates that two or more sensors can monitor the same parameter; accordingly, the examiner is of the position that upon the first ECG data showing abnormal, the ECG data from the sensors at the arms of the patient are also evaluated); and determine that the heart is considered to need further examination only when there are both first electrocardiogram abnormalities and second abnormalities (e.g. ¶¶ 161 – where the examiner notes that if subsequent or confirmation of the biological condition is detected by the second sensor, mitigation steps are provided to move forward as the condition is confirmed and further examination is required; however, if the second sensor does not confirm the biological condition, the condition is determined to be no longer present and the entire monitoring process begins again.  Additionally, because this analysis is cyclical (Fig. 8A, 816, 818, 820, 822), additional sensors are recruited and added/accessed for ECG data for further examination as long as the sensors continue to confirm the abnormal data evaluation).
Regarding claim 9, Meyerson discloses a computer program for analyzing heart data of a user, the computer program comprising computer program code which, when run on an analysis device causes the analysis device to: obtain, from the portable sensor device, first electrocardiogram data, based on electrical signals measured by electrodes placed on the torso of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the chest or torso of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); obtain, from the portable sensor device, second electrocardiogram data, based on electrical signals measured by electrodes placed on two separate arms of the user (e.g. ¶¶ 169; Fig. 8G, sensor 102 positioned on the two separate arms of the user; ¶¶ 141 – where sensors 102 are disclosed as measuring ECG data); evaluate the first electrocardiogram data to determine whether there are any first abnormalities (e.g. ¶¶ 153 – where the data from each sensor is evaluated for an abnormal ECG reading – Fig. 8A, step 814); evaluate the second electrocardiogram data to determine whether there are any second abnormalities (e.g. Fig. 8A, #820-822 – specifically the embodiment discussed at  ¶¶ 159 where “method 800 can be adapted to track and manage combinations of biological sensors 102 and configure each biological sensor 102 to monitor one or more biological states and corresponding biological conditions”, and further ¶¶162 – where the prior art indicates that two or more sensors can monitor the same parameter; accordingly, the examiner is of the position that upon the first ECG data showing abnormal, the ECG data from the sensors at the arms of the patient are also evaluated); and determine that the heart is considered to need further examination only when there are both first abnormalities and second abnormalities (e.g. ¶¶ 161 – where the examiner notes that if subsequent or confirmation of the biological condition is detected by the second sensor, mitigation steps are provided to move forward as the condition is confirmed and further examination is required; however, if the second sensor does not confirm the biological condition, the condition is determined to be no longer present and the entire monitoring process begins again.  Additionally, because this analysis is cyclical (Fig. 8A, 816, 818, 820, 822), additional sensors are recruited and added/accessed for ECG data for further examination as long as the sensors continue to confirm the abnormal data evaluation).
Regarding claims 2 and 6, Meyerson discloses the first electrocardiogram data covers a different measurement time period than the second electrocardiogram data (where the examiner notes that the analysis referenced above is performed in real time, as the data is pulled immediately from the other sensors to confirm whether or not the patient is having a heart attack – i.e. ¶¶ 144, 158, etc.).
Regarding claim 4 and 8, Meyerson discloses wherein the step of evaluating the first electrocardiogram data comprises determining whether there are any first abnormalities based on heartbeat frequency of the first electrocardiogram data (e.g. ¶¶ 153 – “abnormal heart rate of the patient”); and the step of evaluating the second electrocardiogram data comprises to determining whether there are any second abnormalities based on heartbeat frequency of the second electrocardiogram data (where the examiner notes the evaluation of data to detect the abnormal heart rate of the patient would meet this claim limitation as well).
Regarding claim 10, Meyerson discloses a computer program product comprising a computer program according to claim 9 and a computer readable means on which the computer program is stored (e.g. ¶¶ 28, 187, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (US 2017/0112451; hereinafter “Meyerson”) in view of Banet et al. (US 2017/0188842; hereinafter “Banet”). Meyerson fails to expressly disclose the second electrocardiogram data is based on electrical signals measured by electrodes placed on two separate thumbs of the user.  In the same field of endeavor, Banet discloses the use of electrodes placed on thumbs of a user, to determine electrocardiogram data (e.g. ¶¶ 55, 64-66, etc.).  It would have been obvious, to one ordinary skill in the art prior to the effective filing date, to substitute the thumb electrodes of Banet into the device of Meyerson, in order to yield the predictable results of providing extremity ECG measurements for a user where sensors are the arms are not an option (due to burns or injury, etc.).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792